DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was previously given in an interview with Timothy MacIntyre on March 10, 2022.
The application has been amended as follows: 
1. (Currently Amended) A radio communication method for a radio communication system, the radio communication system including a base station 
setting, at the base station, for the plurality of radio communication units, a setting policy that specifies the communication scheme to be adopted by a given radio communication unit, and a switching policy corresponding to communication scheme information of a terminal station that is 
collecting, at the base station, communication scheme information on a communication scheme selectable by the terminal station, when the terminal station establishes a connection or a reconnection with the base station; 
selecting, at the base station, a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, and the switching policy; and 
updating, at the base station, the setting policy and the switching policy for the radio communication unit based on the communication scheme information.  

2. (Currently Amended) A radio communication method for a radio communication system, the radio communication system including a base station 
setting, at the base station, for the plurality of radio communication units, a setting policy that specifies the communication scheme to be adopted by each radio communication unit, and a switching policy corresponding to communication scheme information of a terminal station allowing connection to each radio communication unit; 
collecting, at the base station, with respect to a terminal station that is already connected to the base station, communication scheme information on a communication scheme selectable by the terminal station; 
selecting, at the base station, a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, and the switching policy; and 
updating, at the base station, the setting policy and the switching policy for the radio communication unit based on the communication scheme information.  

5. (Currently Amended) A base station of a radio communication system, the radio communication system including a base station 
a unit configured to set, for the plurality of radio communication units, a setting policy that specifies the communication scheme to be adopted by each radio communication unit, and a switching policy corresponding to communication scheme information of a terminal station allowing connection to each radio communication unit; 
a unit configured to collect communication scheme information on a communication scheme selectable by the terminal station, when the terminal station establishes a connection or a reconnection with the base station; 
a unit configured to select a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, and the switching policy; and 
a unit configured to update the setting policy and the switching policy for the radio communication unit based on the communication scheme information.

REASONS FOR ALLOWANCE
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Tamaki (U.S. PGPub 2012/0134279) teaches when the base station apparatus and the terminal make the switching from the SIMO communication with one transmitting antenna to the MIMO communication, the antenna cluster corresponding to one transmitting antenna of the SIMO communication can be selected as the antenna candidate for use in the MIMO communication, even when the investigation with the pilot signal is not made at Step 3, interpreted as the policies for setting and switching (See [0349]). It is checked whether or not the current communication mode is SU-SIMO and temporarily setting the mode to MU-MIMO based on the determination of whether or not to switch modes (See [0243] and [0245]-[0257]).
The prior art of Contreras Delpiano et al. (U.S. PGPub 2012/0179810) teaches an optional policy enforcing component that modifies the utility function or one or more outputs thereof according to one or more policies, (See [0049]). The Device can request connection establishment with the small base station or can be currently communicating with the small base station over one or more front links. The parameter receiving component can obtain one or more parameters (e.g., from device 204, small base station 202, another network component, etc.), and the utility function component can compute a utility function for the device related to one or more available links based at least in part on the one or more parameters (See [0050]). The policy enforcing component can modify an output of the utility functions, modify the one or more parameters, override the utility function, etc., based at least in part on one or more policies (See [0051]). Based at least in part on the output of the utility function and/or the one or more policies, link selecting component can determine one or more links over which to establish a connection with the device, and/or the link selecting component can determine one or more backhaul links over which to provide the device communications to one or more service providers (See [0052]). The one or more parameters can relate to an objective of a communication link, such as a link type, desired data for the link, desired data rate or quality-of-service (QoS) for the link, signal-to-noise ratio (SNR) of the link, a latency, and/or the like, which can be provided by the device (See [0053]). Front link interfaces available at the small base station, from which the link selecting component can choose, can include at least one of a RAN, LAN, wireless LAN (WLAN), low-rate wireless personal area networks (LR-WPAN), home appliance networks (See [0054]).
However, both references fail to explicitly teach 
Claims 1 and 3-4 appear to be novel and inventive because prior art fails to show or teach a base station provided with a plurality of radio communication units for each of which a plurality of communication schemes are settable, setting, at the base station, for the plurality of a radio communication units, a setting policy that specifies the communication scheme to be adopted by a given radio communication unit and  a switching policy corresponding to communication scheme information of a terminal station that is permitted to connect to the given radio communication unit and selecting, at the base station, a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, and the switching policy, in combination with the other limitations of the independent claim.
Claims 2 and 7-8 appear to be novel and inventive for reasons similar to claim 1 above.
Claim 5 appears to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/28/2022